Case: 2:18-cv-00736-MHW-EPD Doc #: 143 Filed: 11/13/20 Page: 1 of 3 PAGEID #: 2633




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO


    STEVE SNYDER-HILL, et al.,                       Case No. 2:18-cv-00736-MHW-EPD

                           Plaintiffs,               Judge Michael H. Watson

            v.                                       Chief Magistrate Judge Elizabeth P. Deavers

    THE OHIO STATE UNIVERSITY,

                           Defendant.




                 PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

        Plaintiffs submit the attached opinion from the First Circuit Court of Appeals as

 supplemental authority. See Exhibit 1 (Ouellette v. Beaupre, 977 F.3d 127 (1st Cir. Oct. 7,

 2020)). Ouellette held that a plaintiff’s claim against a police department did not accrue in the

 1980s when the police officer sexually abused him, because a jury could reasonably conclude

 that, at the time plaintiff was abused, he had no “reason to suspect that the [police department]

 was not doing its job, or worse, that it was covering up [the abuser’s] conduct.” Id. at 143

 (reversing grant of summary judgment). The First Circuit held that, unlike an FTCA case where

 an employer is liable under respondeat superior, under § 1983 (like Title IX), a “constitutional

 tortfeasor’s employment with a municipality or supervision by a superior state officer does not,

 on its own, give rise to a ‘complete and present’ § 1983 cause of action.” Id. at 140. Ouellette

 provides further support that Plaintiffs did not have “complete and present” Title IX claims

 against OSU for the university’s deliberate indifference until Plaintiffs knew or should have

 known of OSU’s role in enabling Dr. Strauss’s abuse. See also Dkt 133 (Pl. Opp.) at 15 n.1

 (citing cases holding that the same federal accrual rule applies to both Title IX and § 1983).
Case: 2:18-cv-00736-MHW-EPD Doc #: 143 Filed: 11/13/20 Page: 2 of 3 PAGEID #: 2634




 Dated: Columbus, OH                 Respectfully submitted,
        November 13, 2020
                                     By:    /s/ Scott Smith, with email permission to
                                                 Debra L. Greenberger

                                     SCOTT ELLIOTT SMITH, LPA
                                     Scott E. Smith (0003749)
                                     Michael L. Dillard, Jr. (0083907)
                                     5003 Horizons Drive, Suite 100
                                     Columbus, Ohio 43220
                                     Phone: (614) 846-1700
                                     Fax: (614) 486-4987
                                     E-Mail:ses@sestraillaw.com
                                     E-Mail: mld@sestriallaw.com

                                     Ilann M. Maazel (admitted pro hac vice)
                                     Debra L. Greenberger (admitted pro hac vice)
                                     Marissa Benavides (admitted pro hac vice)
                                     EMERY CELLI BRINCKERHOFF ABADY
                                     WARD & MAAZEL LLP
                                     600 Fifth Avenue, 10th Floor
                                     New York, New York 10020
                                     Phone: (212) 763-5000
                                     Fax: (212) 763-5001
                                     E-Mail: imaazel@ecbawm.com
                                     E-Mail: dgreenberger@ecbawm.com
                                     E-Mail: mbenavides@ecbawm.com

                                     Adele P. Kimmel (admitted pro hac vice)
                                     Alexandra Brodsky (admitted pro hac vice)
                                     PUBLIC JUSTICE, P.C.
                                     1620 L Street, NW, Suite
                                     630 Washington, DC 20036
                                     Phone: (202) 797-8600
                                     Fax: (202) 232-7203
                                     E-mail: akimmel@publicjustice.net

                                     Attorneys for Plaintiffs




                                        2
Case: 2:18-cv-00736-MHW-EPD Doc #: 143 Filed: 11/13/20 Page: 3 of 3 PAGEID #: 2635




                                 CERTIFICATE OF SERVICE

        It is hereby certified that a true and correct copy of the foregoing document was filed and

 served, via the Court’s CM/ECF system on November 13, 2020, on all counsel of record.


                                              By: /s/_Debra L. Greenberger
                                                      Attorney for Plaintiffs




                                                 3
